Earl Warren: Number 385, State of California, Petitioner, versus Harry Taylor et al. Mr. Wenig, you may proceed.
Herbert E. Wenig: May it please the Court. This case involves a little switching railroad at the Harbor of San Francisco. The railroad is one the facilities of San Francisco Harbor. San Francisco Harbor is operated by the State of California to facilitate the national and international trade of the port. The Harbor Board is appointed by the Governor. The employees of the State Belt Railroad since 1913 have been members of the state civil service. Our state constitution requires that all employees of the State with certain minor exceptions shall be members of the California State civil service system. In 1942, a demand was made upon the Harbor Board that it enter into a collective bargaining contract pursuant to the Railway Labor Act fixing wages, hours, and terms of employment for the employees of the State Belt. There is no -- it is admitted here that the State Belt Railroad is engaged in interstate commerce as well as settled by United States against California. The successor, a -- a contract was entered into effective September 1, 1942. A successor of Harbor Board questioned the authority of the -- the previous Board to enter into this contract and requested the Attorney General to bring a declaratory relief action in the California courts to determine the validity of the contract and whether California was subject to the Railway Labor Act. The California Supreme Court held that the general language of the Railway Labor Act was not to be interpreted as being applicable to the State of California. Thereupon, the respondents here, who were members of the State Belt employees and who had filed claims before the Adjustment Board under this contract, brought an action to require the Adjustment Board to proceed to hear and determine the claims which had been filed under the 1942 contract. The reason this arose was that -- following the decision of the California Supreme Court, the carrier members of the Board had refused to proceed with the cases on the ground that the matter had been settled by the decision of the California Supreme Court.California intervened in this mandamus action and filed a motion for summary judgment. The District Court granted our judgment on the ground, the California decision was determinative. However, the Seventh Circuit reversed and held contrary to the decision of the California Supreme Court that the Railway Labor Act was applicable to a State in its operation of a carrier in interstate commerce. Now, the essential problem we have here is whether the Railway Labor Act is applicable to the State of California. The Act, if Your Honors please, covers a carrier by Railroad subject to the Interstate Commerce Act. And the Interstate Commerce Act in turn applies to all carriers engaged in the transportation of passages and property holding by railroad. In other words, the Railway Labor Act compendiously adopts the determination of what is to be considered as interstate railroad commerce. The Act requires all carriers as employers to engage in collective bargaining with representatives chosen for each craft on its property. Duties are imposed with respect to the selection of representatives. The duty to collectively bargain may be enforced by injunction as this Court decided in the Virginian Railroad case. All disputes, and this is how we arrive in Chicago, all disputes under the Act, regarding the interpretation of contracts may be taken by either party to the National Railroad Adjustment Board and -- and a money award made to an employee may be enforced on -- by the specific terms of the Act by suit against the employer in one of the federal district courts. So, we are faced essentially, Your Honors, with determining if Congress in using the general language of the Act, all carriers subject to the Interstate Commerce Act by that general language intended to control a State's relationship with its employees when that State is engaged in conducting a carrier engaged in interstate commerce. In other words, must our civil service laws give way to the -- to the collective bargaining provisions of the Railway Labor Act. The history of the Act shows that Congress gave no consideration to the fact that there might be here and there, a -- a carrier owned by a State, such as our switching railroad, engaged in interstate commerce. As this Court has pointed out, the Act was the result of a -- of a conference, a industry wide conference composed of some 55 railroads and 20 labor unions which produced this, as we have to call it, this instrument for Government in their -- in the railroad industry, to Congress and it was so adopted. In approaching this problem, we rely upon the rule that where there is a restrictive statute and it's -- the claim is that it's applicable to Government that the restrictive statute will not be applied unless there are expressed words to that effect or unless there are affirmative reasons for believing that Congress intended to apply it to the State. The latest -- one of the latest expressions was by this Court in the Wittek case. Now, what are the basic and in that regard, we should examine the Act as has been said in its total environment. What were the objective of the Act and the subject matter and so forth? Well, the stated purposes of the Act in Section 151 (a) were that to avoid interruptions in commerce and in it -- in the interstate railroad commerce, the employers should engage in collective bargaining for the purpose of establishing rates, hours and working conditions for their employees.
Speaker: Mr. Attorney General at some point in your argument, could you address yourself to the practical consequences of applying this Act to the Belt Line?
Herbert E. Wenig: Yes. I -- I'm --
Speaker: I beg your pardon.
Herbert E. Wenig: In just a few moments, I'll do that.
Speaker: I don't want to hurry you but I would like to hear it.
Herbert E. Wenig: The stated objective of the Railway Labor Act was to prevent strikes which would be obstructions in interstate commerce. Strikes are not characteristic of public employment. The Labor Management Act provides that federal employees are even prohibited from striking and may even lose their civil service jobs if they do so. But as a general matter, strikes against the Government, whether it be state or federal were not characteristic of public employment. The other objective of the Railway Labor Act, it's stated by -- by this Court in the Virginian case was to eliminate the evil of the company union, the very terminology itself indicates that this was not characteristic of public employment. But now I come to the remedy which Congress sought to prevent company unions and strikes. Collective bargaining, almost universally, the Court's everywhere hold that collective bargain, the system of establishing wages and hours by the contract method are not characteristic of State or local employment, these matters are set by statute and ordinance. So, we have two factors here as a actual fact, we didn't have collective bargaining in public employment, and we have numberless cases holding that the public authorities do not possess the authority to establish working conditions by collective bargaining. President Roosevelt said in 1937, in a -- in a letter to the national federation of federal employees, "All government employees should realize that the process of collective bargaining as usually understood, cannot be translated -- transplanted into the public service. It has its distinct and insurmountable limitations when applied to public personnel management. And we had the same problem in the United Mine Workers case, when we had the question of whether the general term "employer" in the Norris-La Guardia Act could or should be applied to the federal government when the federal government was acting as an employer. And Mr. Justices Black and Douglas in that case said in -- in applying the term employer or not -- applying it, Congress had never in its history provided a program for fixing wages, hours and working conditions for its employees by collective bargaining. Working conditions of government employees had not been the subject of collective bargaining nor been settled as a result of labor disputes. And this is where we place our stand at this point in the case. It would require specific congressional language to persuade us that Congress intended to embark upon such a noble program. And we submit that the requirement that a State engaged in collective bargaining would be just as much a noble program. And to use a colloquialism, I would say that what was source for the "federal goose" in United Mine Workers case, it should be source for the State gander in this case. Now, furthermore, when we examined this Act, there are no necessary implications from the scheme of the Act that it should apply to a state carrier. By contrast, in United State against California, we have the question as to whether or not the Safety Appliance Act which was in general terms applicable to common carriers engaged in interstate commerce should apply to this very State Belt Railroad. And the Court at that time looked at the objective of the Act which was to protect the employees and the public from defective appliances in the interstate railroad commerce and the remedy was uniform safety appliances and the Court said, "Well, that -- the need for a uniform safety appliance is just as needful on a State owned cars or privately owned car." And then the Court pointed out and said, "This Act then was all -- was national on purpose and all embracing in scope and held this very State Belt Railroad subject to the Act." But in this case, we do not have any necessary implications from the plan of the Act itself that a State should be subject to it. The Act doesn't provide for nationwide collective bargaining. The --
William J. Brennan, Jr.: Mr. Attorney General, except for the matter of these personnel relations, are there any other features about the state operation which differ the operation of the road from ordinary railroad operations, that is as to rates for example or --
Herbert E. Wenig: No, Your -- no, Your Honor.
William J. Brennan, Jr.: So, the -- the only problem then -- it's limited to this one of the personnel relations?
Herbert E. Wenig: Exactly, Your Honor. The report of the National Mediation Board for 20 years shows that there had been -- there are now registered with the Boards some 5190, collective-bargaining contracts made under the Railway Labor Act and that while there have been some national wage movements that these contracts vary from contract to contract, and a matter of fact, you will find that different unions represent the same craft on different properties. So, our point here is that there are -- there is nothing within the -- the plan of this Act which is national in scope and all embracing in purpose so that to keep the State out of it would interfere with -- with a nationwide plan. Now, --
Felix Frankfurter: May I ask you, what you conceive to be the purpose of the Railway Labor Act?
Herbert E. Wenig: The purpose of the Railway Labor Act is to avoid disruptions in National Railroad Commerce through strikes and other labor disputes by requiring employers and employees to collectively bargain regarding these matters and to prevent disputes regarding either representation or interpretation of contracts being -- to provide that those disputes shall be settled by adjustment to the Adjustment Board all through the Mediation Board.
Felix Frankfurter: I got the impression form your opening remarks that the Belt Line is an important link in the interstate, the foreign transportation business, is that right?
Herbert E. Wenig: Well, as to the -- to the extent that it has something to do with the moving of a commerce of our port, it's about five miles in --
Felix Frankfurter: Yes.
Herbert E. Wenig: -- in length. Along that line, Your Honor, we -- we've been on operation some 66 years and we haven't had any -- any strikes.
Felix Frankfurter: No. But -- but if there is a disruption of that traffic, it would be important to interstate and foreign commerce, is that right?
Herbert E. Wenig: Yes, Your Honor, it would be an important factor --
Felix Frankfurter: And --
Herbert E. Wenig: But to --
Felix Frankfurter: And the question to -- the problem is whether the fact that this is owned by California, I don't know how many such situations there are, there's one in Chicago probably. I know what the Georgia still owned a little railroad. I don't know how many other states do.
Herbert E. Wenig: At the present time at my -- our last check, they were 11 such small railroads. They are mostly terminal or --
Felix Frankfurter: State owned in 11 States?
Herbert E. Wenig: Publicly -- not 11 States, sir, but owned by either States or public agencies.
Felix Frankfurter: Well there's New York, I find it as San Francisco -- there's California, Chicago and Georgia to my knowledge (Voice Overlap) --
Herbert E. Wenig: The Port of Charleston --
Felix Frankfurter: Port of Charleston.
William O. Douglas: The Port in New Orleans.
Herbert E. Wenig: And there's a public belt in New Orleans. There are 11 of them --
Felix Frankfurter: Now, the effect of these links, that these are important links in -- in interstate and foreign transportations. A strike on then may have the dislocating effect, the strike on any such carriers subject to the Interstate Commerce Act, is that right?
Herbert E. Wenig: That's correct, Your Honor. But the point which I've just made is that although the fear of strikes was the evil toward which the Railway Labor Act was directed, strikes by public employees are -- were not characteristic of state operation. Now, --
Felix Frankfurter: I thought that I gather -- I thought I gather the expression of another argument that assuming there is this potential danger which you say we must of course, I think of the idea of (Inaudible) Assuming there is that, over against that is the -- the fact that you are arguing with the State and the potential incident or assumption of the incident of such a potential may try to outweigh by the State running its own people, that's your position?
Herbert E. Wenig: Yes, Your Honor. And Mr. Justice Harlan asked us if we would comment on the effect of this has upon a State's relationship with its employees. Of course, as far -- where a State has a civil service system such as ours, of course, there is a disrupting factor in the integrity of the civil service system. We have about a 125 employees, I believe, the record shows there are 225 operating this railroad, we have some 425 harbor employees, wharfingers and others who are working along side them, whose working conditions are established pursuant to the terms of civil service. Furthermore, the whole concept of requiring state officers to engage in collective bargaining raises the very difficult question as to whether they have any such power. The only power they'd have would be derived from the Supremacy Clause and the demand of the Railway Labor Act. But from the stand point of -- of the constitutional position of the State in that scheme, it is always been recognized that the States as the vital parts -- the vital parts of the federal plan have the authority, not only to select their employees but to determine the conditions under which they will carry out State functions. Now --
Hugo L. Black: If California permit its employees (Inaudible)
Herbert E. Wenig: Yes, Your Honor. This -- as far as the State is concerned, there is a no prohibition regarding the membership in unions. For example the two-brother -- the State Belt employees who are involved in this case and their fellow employees are perfectly free to belong to a labor union and ought to make representations to the proper State authorities.
Hugo L. Black: Is that the cause of informative legislative act authorizing simply there on, it's just growing up --
Herbert E. Wenig: It's -- it's just growing up -- there -- there have been no prohibition --
Hugo L. Black: Meaning statute or law of California against the employees along with the union and the striking?
Herbert E. Wenig: Well we --
Hugo L. Black: And the legislation on that --
Herbert E. Wenig: No, Your Honor. By Court decision, however, we have -- it has been determined that public employees of municipalities may not strike for the purpose of -- of securing working conditions through collective bargaining. That's the established law of the State.
Hugo L. Black: Just limiting that or they may not strike or that they may not strike for certain purposes?
Herbert E. Wenig: There's no state law -- there's -- there are only some local ordinances regarding policemen and firemen preventing them from belonging to a union.
Felix Frankfurter: May I ask when I -- I prescribe as a question just a matter of -- and ask you this, is there any tactical theory if in the manner in which an extensive to which reason by the employees of the Belt Line may express and the extent to which reason (Inaudible)
Herbert E. Wenig: We have a system already set up --
Felix Frankfurter: For the two quotations --
Herbert E. Wenig: Not -- not very well, Your Honor. We have a grievance system.
Felix Frankfurter: Several said, a collision that --
Herbert E. Wenig: This collision is what --
Felix Frankfurter: Now, what is the -- what -- what is the collision that matters in this field whereby a state policy in dealing with its employees would be thwarted or limited to certain matters.
Herbert E. Wenig: Well, in the first place we -- the State has sat down what it thinks to be the desirable method and --
Felix Frankfurter: The procedure --
Herbert E. Wenig: Its -- its --
Felix Frankfurter: I'm not picking on you but I just want to picture the procedure of this. Are there any differences in the context if the --
Herbert E. Wenig: Well there are --
Felix Frankfurter: -- as to the kind of things that your employees may claim for your machinery as against what they may claim before an (Inaudible)
Herbert E. Wenig: Well, I must be going out of the record if I wanted to state -- what I thought be an actual practical advantages were which had been produced through a civil service system but I think that the -- not only procedure wise, Your Honor, that is -- it would be disruptive of the plan established by our own legislature, but then you enter into considerable legal concepts of the right of the State to control its own relationship and so forth. Those are the things that --
Felix Frankfurter: Putting that to one side, the one thing in carrying that out is to giving effectiveness to that. What -- what is it, the States, would be deprived of that or have it in if reason for you, you have to go to the Department of the State?
Herbert E. Wenig: Well, would have -- we'd be engaged in numberless collective-bargaining undertakings. It's of course confining myself just to the impact of the -- that Railway Labor Act, it would be different and may -- that leads me, if Your Honor pleases, to a point of observation that possibly because of the problems which arise when a -- an attempt is made to apply collective-bargaining techniques to public employment, Congress in the Labor Management Act, of course, has accepted both the Federal Government and the States with respect to employers having to engage in collective bargaining.
Felix Frankfurter: You forgot to say the -- I thought (Inaudible) Are these -- these employees members of the Brotherhood?
Herbert E. Wenig: Yes, Your Honor.
Felix Frankfurter: They are, all of them?
Herbert E. Wenig: Yes. These --
Felix Frankfurter: They operate it by --
Herbert E. Wenig: -- these are here, of course, when you get into a legal problem too as to whether the State can undertake to set conditions and wages by bargaining with the representative of only possibly a majority of its state employees, an the theory that there should be an equal opportunity for setting those things on behalf of all --
Felix Frankfurter: Has that raised a new problem? Maybe the fact that these men are in the Brotherhood depending whether to stand and so on?
Herbert E. Wenig: No. Not -- not on our problem.
Felix Frankfurter: And they -- they have skippered agreements and they are fellows in the Brotherhood.
Herbert E. Wenig: They have in this particular contract and in this --
Felix Frankfurter: In wages -- wages and condition, and shifts and the runs and so on?
Herbert E. Wenig: No. Because we have a provision in our state law which requires the Board to set wages by the prevailing rate and often rules --
Felix Frankfurter: You adopted, you accepted to those outside rates but they're yours?
Herbert E. Wenig: There -- there are --
Felix Frankfurter: (Inaudible)
Herbert E. Wenig: There are rates --
Hugo L. Black: What is it that you found?
Herbert E. Wenig: The dispute is whether -- we are subject to the Railway Labor Act in -- and --
Hugo L. Black: I mean, on the dispute, (Inaudible)
Herbert E. Wenig: Oh, you mean as far as the claims before the Adjustment Board?
Hugo L. Black: What were the claims?
Herbert E. Wenig: They in -- in effect, they are disputes over differences between provisions regarding seniority and over time and things of that sort which are in conflict with our --
Hugo L. Black: Yes, but these are in conflict.
Herbert E. Wenig: With state civil service law, and when the successor board came on, they questioned the authority of the former board to make this contract and where there was a collision between the provisions of the contract and civil service law, they refused to proceed. As a result, the claims have been filed with the Adjustment Board and the Seventh Circuit has ordered to Board to proceed to or to issue an award. And which brings me to the final point -- my time is up. There is a serious question, of course, as to whether the award, money award to be issued by the Adjustment Board could be in accordance with the terms of the Act enforced against the State in the -- in the federal court because of the Eleventh Amendment.
Hugo L. Black: Your time is up. The red light is on.
Herbert E. Wenig: Oh, well I --
Hugo L. Black: You didn't make out your (Inaudible)
Herbert E. Wenig: I would just going to add that following your thought, Mr. Justice Black that we have in the interpretation of the Act, the question as to whether Congress ever intended this Act to apply to a state when they provided this enforcement measures. And one of which is that the awards made by the Adjustment Board will be or may be enforced by actions in the federal court. Now, of course, the Eleventh Amendment is a direct bar to such a suit and it's just another indication that Congress would not have put in this enforcement provision if it had in mind the possibility that a state carrier would be the defendant in such an action.
Felix Frankfurter: But when it is (Inaudible), doesn't that carry money penalty provisions?
Herbert E. Wenig: Only fines, Your Honor.
Felix Frankfurter: Well, I mean --
Herbert E. Wenig: Yes. That is -- that's correct. And of course it --
Felix Frankfurter: But it could indicate in there what's -- if that's an enforcement of a penalty or an injunction that the Congress --
Herbert E. Wenig: The case that came here --
Felix Frankfurter: -- have had to take care of the Eleventh Amendment? Should the United States (Inaudible)
Herbert E. Wenig: That's -- that's the difference there, Your Honor.
Felix Frankfurter: And this would be a burden (Inaudible)
Herbert E. Wenig: This would be a -- a suit of -- on behalf the in --
Felix Frankfurter: Money award?
Herbert E. Wenig: Of the award by the --
Felix Frankfurter: This is a judgment of a Court?
Herbert E. Wenig: By the individual employees. So, when you look at the purpose of this Act, the subject matter of the Act, the evils toward which it was directed, the fact that Congress has in all other Acts dealing with interstate commerce exempted the States. And the fact that there are some constitutional doubts as to whether Congress could interfere with the States' rights to arrange its own working conditions upon which employees were represented. I say that all of this converges to give us the conclusion that Congress never intended this Act to apply to a state carrier.
William O. Douglas: How do you distinguish the Safety Appliance Act the -- I missed that in your argument.
Herbert E. Wenig: On the ground that there are no affirmative objections. For example that collective-bargaining is not a -- a characteristic or referable to state government. Whereas, the Safety Appliance Act merely deals with a piece of equipment on a carrier and there is really no distinction between state owned carriers and -- and privately owned carriers.
Burke Williamson: May it please the Court. The State of California as seen fit to go in the railroad labor business and the railroad business is fine from our standpoint. It makes jobs for our men. We are glad that California is in the railroad business. But there's been trouble ever since California went in that business with the extent to which federal law applied to the State Belt Railroad. This Court has already had before it the question of the applicability of the Federal Safety Appliance Act to the State Belt Railroad. This Court said it would -- it applied to the State Belt Railroad. Out in California, a California court had the question of whether the Federal Employers' Liability Act applied to the State Belt Railroad. The decision was, "Yes, it does." A Federal Court of Appeals had the question of whether the Federal Carriers Taxing Act applied to the State Belt Railroad. The answer was, "It does." Now, I suppose we're at -- perhaps, the last question, "Does the Railway Labor Act apply to the State of California in the operation of this railroad?" Counsel has said --
Felix Frankfurter: May I -- may I ask you? How did the employers -- employees sue the State of California?
Burke Williamson: California --
Felix Frankfurter: Under the Federal Employers' Liability Act.
Burke Williamson: California, sir, has a -- an Act which permits suits against the State to a limited extent.
Felix Frankfurter: But it could be reviewed as wrong.
Burke Williamson: There's no doubt of it, sir. That's at the will of the State. They may change at any time.
Felix Frankfurter: That has been held to cover --
Burke Williamson: That has been held to cover the operation of this very railroad.
Felix Frankfurter: I understand that it covers suits under the F -- F.E.L.A.
Burke Williamson: Under -- under the F.E.L.A. It does provide, as I understand it, that the suit must be brought in a California court. But as I understand it again, a state may --
Felix Frankfurter: State court?
Burke Williamson: The state court. A State can fix --
Felix Frankfurter: I won't trouble you with it. But I think that was a nice question.
Burke Williamson: Counsel has described this railroad as a switching railroad. But I think it's been pointed out by Mr. Justice Frankfurter that it is an important railroad and it is -- has been held to be in interstate commerce. That is the answer to the question of how important it is. It's been asked by Mr. Justice Harlan about the practical defects of the application of the Railway Labor Act to this road. I think there won't be any difficulty in applying it to this road. Specifically, California in its brief admits that if the Railway Labor Act applies to this railroad that the California constitutional provision with respect to employment of its own workers is automatically repealed. We have a contract in this case, late in 1942, if the Railway Labor Act is applicable to the State of California, then we've got the contract already.
William J. Brennan, Jr.: Well, does that mean this, Mr. Williamson, that the employees in respect of higher tenure of employment, wages, seniority will be -- will no longer be embraced by any California statutes, civil service statutes that deal with those subjects?
Burke Williamson: Sir, I think the answer is that so far as the collective-bargaining agreement covers the particular points that is supreme. Now, as to what would be the effect on items of employment not covered in the collective-bargaining agreement, I would think --
William J. Brennan, Jr.: Well --
Burke Williamson: -- that California law would still be there.
William J. Brennan, Jr.: Let's take a -- let's take the matter of wages.
Burke Williamson: Yes, sir.
William J. Brennan, Jr.: Well, perhaps if there is a question because I don't know the fact.
Burke Williamson: Yes, sir.
William J. Brennan, Jr.: Are the wages prescribed by some state legislation which affixes ranges, for example, salary rates by ranges?
Burke Williamson: That -- that is correct, sir.
William J. Brennan, Jr.: And are they on a salary basis by which I mean an annual basis, rather than weekly or monthly and so forth?
Burke Williamson: It -- it is by the hour in majority of instances, I believe.
William J. Brennan, Jr.: Under the statute? On the -- on the California law?
Burke Williamson: Under the -- I beg your pardon, under the collective-bargaining agreement --
William J. Brennan, Jr.: No. I mean, under --
Burke Williamson: -- under California Act. Perhaps Mr. Wenig could help me on this. I believe it's on a monthly basis.
William J. Brennan, Jr.: Yes. Well, ordinarily, I think that state employment is on a salary as distinguished from a wage or hourly basis as --
Burke Williamson: As Mr. -- that's correct, sir. As Mr. Wineg said, the California policy is to pay its state employees wages comparable to those --
William J. Brennan, Jr.: Prevailing?
Burke Williamson: -- yes, in private employment. Therefore, I think there has been no conflict on that.
William J. Brennan, Jr.: But I take it in this instance if your position is correct. Now, that would mean that at least to the extent, present legislation puts it on compensation on a monthly basis. That legislation would be superseded by any collective-bargaining agreement which placed on an hourly basis, is that right?
Burke Williamson: That -- that is correct, sir.
William J. Brennan, Jr.: And similarly, I suppose as to other --
Burke Williamson: In any place where there might be conflict. I should say that the chief conflict, Mr. Justice Brennan, would come in seniority. The Railroad Brotherhoods take seniority very seriously.
William J. Brennan, Jr.: Well, getting back to wages for a moment though. Ordinarily, I think the fixing of scales in public employment in -- of Eastern State Municipal Service is by legislation, isn't it? Special legislation which establishes the salary scales?
Burke Williamson: I think that is correct, sometime by administrative -- some regulations.
William J. Brennan, Jr.: Sometime?
Burke Williamson: I think, sometimes the legislation permits administrative regulation of wages.
William J. Brennan, Jr.: Well now, if your position is correct, now would there be required either legislative or administrative action to confirm any collective-bargaining agreement provision which fixed wages?
Burke Williamson: I believe not, sir. As Mr. Wineg has pointed out in his brief, the California Constitution itself sets up one term of employment, at least. And he says in his brief that if the Railway Labor Act is held applicable by this Court, there will be an automatic rescission of that California constitutional provision because there is a general provision in the California Constitution which admits the supremacy, of course, of the national law. And I believe that there are possible some repeal might have to be made on -- on some matters. But I think none of it would be insuperable at all. Now, I --
William J. Brennan, Jr.: Now, how do you --
Burke Williamson: I believe it's very simple in fact.
William J. Brennan, Jr.: How do you meet Mr. Wineg's point that there are other employees in related activities that is related to the railroad activity, well of course, would not be covered by -- if you prevail? And the disparities which may arise between their basis of compensation and any that may be agreed upon through collective bargaining?
Burke Williamson: Well, I think there would be no trouble because the other employees would not be in the railroad labor world. The employees who are sought to be brought under the Railway Labor Act are strictly those engaged in railroad operations.
William J. Brennan, Jr.: Well, I gather --
Burke Williamson: And the other employees, I believe, sir, are -- are not in that class or craft.
William J. Brennan, Jr.: Well, I have the impressions from this argument, I may be wrong about it, but there was a direct relation between the compensation paid to the railroad employees and these other employees in activities somehow related to the railroad work.
Burke Williamson: Well, how closely related they are. I can't say, sir. In his brief, he points out that some employees of the State of California are not subject to any federal law because they've been excluded under the Labor Relations Act. And I -- I think there would -- the two types of work would not be close enough so that there would be any real trouble. Now, here, we -- we have the -- the contract already. This isn't a case of going out and making a contract. We've had one since 1942 and we --
Speaker: Can I --
Burke Williamson: -- we operated under it until the California Supreme Court said, "California in its operation is not subject to the Railway Labor Act."
Speaker: That's what I wanted to ask you. How many years have you been operating under that contract before it got under litigation?
Burke Williamson: We began in September 1942.
Speaker: And what are the --
Burke Williamson: And my recollection is that the -- the California litigation began about 1948 or 1949 and the -- the California Supreme Court acted in 1951. And it was not until that time that the railway -- the National Railroad Adjustment Board took the position that it would not pass on these California claims anymore. I think, Mr. Wineg -- pardon me?
Felix Frankfurter: Pardon me?
Burke Williamson: I think Mr. Wineg was a little in error when he said that the time claims or that the claims now pending before the National Railroad Adjustment Board are all in conflict with some California legislative or administrative action with respect to terms of employment. He does in his brief summarize what these claims are and in almost each instance, the defense is raised by the State of California before the Adjustment Board that there is no contract because the Railway Labor Act doesn't apply to the State. Now, I have -- there are maybe some instances in which there is some conflict between the provision of the collective-bargaining agreement and the provision of the California law but that can't be told from Mr. Wineg's summary of them, as found at pages 6 and 7 of his brief.
William J. Brennan, Jr.: Well, tell me Mr. Williamson as from what -- I gather now from what you said. Actually, you've been living for almost 10 years or were living for 10 years under an agreement, did that agreement fix the wage scales?
Burke Williamson: It did, sir.
William J. Brennan, Jr.: And was --
Felix Frankfurter: As to collective -- as the bargain. That's the regular collective-bargaining of -- of the Brotherhood, isn't it?
Burke Williamson: That's correct, sir. It's here in the -- the record and it's just like any other collective-bargaining agreement made by any labor union on behalf of the crafter class.
William J. Brennan, Jr.: Well, do you know whether there was any legislative or administrative action in relation of the scales fixed by the collective-bargaining agreement?
Burke Williamson: There was not, I think. However, the -- the Court of Appeals in the Seventh Circuit in passing on the case there did say that in as much as the parties had lived under it for this length of time, that Court would assume that there must have been at least acquiescence in the situation by whatever state officials in California might have been involved.
Felix Frankfurter: What is that -- was that the terms of the collective agreement is to try until the California Supreme Court's decision in 1954?
Burke Williamson: That is -- that is correct, sir.
Felix Frankfurter: And then -- and since then, it has been suspended?
Burke Williamson: At the present time, I think the -- the parties are operated --
Felix Frankfurter: 1942 to 1954, is that correct?
Burke Williamson: That is correct, sir.
Felix Frankfurter: Now, what's been happening since 1954?
Burke Williamson: Well, sir, it was in 1951 that the California Supreme Court acted.Since that time, sir, that the State of California has taken the position that they are not -- not under the Railway Labor Act and that they won't -- that the National Railroad Adjustment Board has no right to pass on their claims.
Felix Frankfurter: No, I don't mean to repeat the question, but the actual paying, the actual scale of wages has not been accorded to the scale of remuneration, has not been according to the collective agreement of payment in (Inaudible) but according to the California scale?
Burke Williamson: Well, sir, I'm afraid that isn't in the record and I'm not absolutely certain, but it's my impression that -- that they are being paid. The amount provided in the collective-bargaining agreement as increased of -- through increases granted California State employees.
Felix Frankfurter: The concession of California and not as the compulsion of the agreement.
Burke Williamson: I think that is correct, sir. So, they have managed to get on under some sort of a working agreement. The case of United Mine Workers has been brought up here in connection with whether the Railway Labor Act applied and pension has been provided to the concurring opinion of Mr. Justice Douglas and Mr. Justice Black. I say that that case can be easily distinguished from this particular situation and that that case arose under the War Disputes Act. There was a -- a national emergency under which the mines were taken over and operated by the Government as their employer. We have here today a railroad being operated year after year, 66 years by a State. It's chosen to go into that business as it has the right to do. But I say that it's a proprietary function of a State when it operates a road like this and it does not, in any manner, involve the United States of America as an employer in an emergency situation which was intended to last on a very short time. We think that this Court has only the one thing left to decide and that's the applicability of the Railway Labor Act that stayed in its operation at this road and that when that's been decided, the road will have been brought into the category of all other railroads, whether they are operated by a State or anyone else.
Speaker: What do you say about the -- excuse me for a minute? What do you say about the Eleventh Amendment suggestion?
Burke Williamson: The Eleventh Amendment suggestion is -- is one which brings before this Court, I think, a -- a new point.
Speaker: It raises an error --
Burke Williamson: I have not been able to --
Speaker: -- I suppose.
Burke Williamson: I have not been able to find any decision of this Court directly in point. We have found some which we think are quite close. In our brief, we refer to a Prout case decided by this Court, P-R-O-U-T, Mr. Justice Frankfurter, Prout to say, in which the Tenth Amendment was said to constitute a limitation on the right of Congress under Article I Clause 8. This Court decided that the grant of power to Congress would take precedence over anything which might be said concerning the Tenth Amendment that Prout case was cited by a Court of Appeals in a situation which I regard is identical with this present case. That case is down in Mississippi. It was came from Mississippi. It was called the Illinois Central Railroad Company versus the Mississippi Railroad Commission. The Commission was obviously a body of the State of Mississippi.
Felix Frankfurter: No, but -- you can't try to say that like that. It's far beyond even that problem but namely, this Court has said the Eleventh Amendment does involve pleadings against -- to be sure state officials exceeds and see how that no states could (Inaudible)
Burke Williamson: Well, it maybe that in as much as the decision of this Court affirming the Court of Appeals did say that the Commission was not an agency of the State necessarily, that maybe it. I was going to call attention to that, as a matter of fact. The -- the Commission issued some orders with respect to the operation of the Illinois Central Railroad going through the State. The Illinois Central didn't like some of those orders, so they began a suit to enjoin the enforcement of the Commission's orders. And there, the defense was made of the Eleventh Amendment. And since this is one of the -- probably, the only case on it, I'll read just a couple of lines from it if I may. “We are met at the threshold of the case with the proposition that this suit is forbidden by the Eleventh Amendment that it is in effect a suit against the State by a citizen of another State. The Constitution, with its amendments, is construed as one instrument and the Eleventh Amendment cannot be applied to nullify the power conferred on Congress to regulate commerce among the several States." Now, when this Court affirmed, it apparently did so, on the ground that this suit had not been against the State. Now --
Felix Frankfurter: I should think that -- I assume that the gambit is by an employee of the Belt Line for $675 against the State of California eo nomine, by that name and as the only owner because nobody else owns it. It couldn't possibly be a case of Eleventh Amendment, could it?
Burke Williamson: Mr. Justice Frankfurter, if he was suing in the California State Court, he could at the present time do so under a statute --
Felix Frankfurter: But I wasn't talking about the statute since there's no problem.
Burke Williamson: No. But let's assume that this comes out of one of these cases in the Adjustment Board. Let's assume that an employee, some of the five who were here represented by me are -- are successful and get a judgment or get an award as it's called in the Adjustment Board for several hundred dollars against the State of California and California says, “We won't comply.” We then would be permitted under the Railway Labor Act and this is the only thing we could do under the Railway Labor Act to start a suit in a federal District Court on the award. And so, we would have squarely the question which Mr. Justice Frankfurter puts to us now. Is that a suit against the State which is forbidden by the Eleventh Amendment? That brings up the very question as we see it that the -- it was involved in the Mississippi decision and that's the relation of the Eleventh Amendment to the Commerce Clause. Now, Article I, Section 8 of the Constitution gives to the Congress the right to regulate interstate commerce. On the other hand, here is the Eleventh Amendment which says that suits cannot be started against the State. But as we have pointed out in our brief, this Court has many, many times interpreted the Eleventh Amendment, I think, not perhaps in this identical situation. But many times, there has been an interpretation by this Court of the Eleventh Amendment. The trend of those decisions, it seems to us, is to make the States and their agencies more responsible. Specifically, if the State has been guilty of some tortuous conduct in the operation of a proprietary function, it's liable. And many decisions of this Court have upheld that liability. If some state officer is threatening an illegal act and suit maybe brought against him and the Eleventh Amendment is no bar. Now, possibly, it would be said that if the state officer is acting or threatening to act tortuously, it isn't a suit against the State. On the other hand, the recent decisions of this Court have established the liability of all federal -- not all, but at least 40 federal corporations, to suits in spite of the Eleventh Amendment. It seems to the respondents that when a State chooses to go in to the railroad business, it makes itself like other employers. The operation of the railroad is not one of the typical governmental functions in which -- with which we were concerned at the time of the adoption of the Constitution or of the Eleventh Amendment.
Charles E. Whittaker: Mr. Williamson.
Burke Williamson: Yes, sir.
Charles E. Whittaker: What have you to say about the State's intention that even if the Belt Line is -- and the State's operation of it is subject to the Railway Labor Act? If yet, the contract in question is invalid because not approved by the Finance Commission of the State of California and that therefore specifically leads your (Inaudible) could not be had? They make that point, do they not?
Burke Williamson: They do, sir. In the Court of Appeals, where the respondents were successful, there was an attempt made after the case had been argued and decided to bring in that question, as I understand it. And when this Court granted or at -- in connection with the petition for certiorari, that point was waived by the State of California so that, I believe, it's -- it's no longer here. But be that as it may, if this Court holds, sir, that the Railway Labor Act applies to the State Belt Railroad, then under my view, all California law which is inconsistent with the application of the Railway Labor Act to the operation of this road would be void anyway. We have a contract that's already been made that the only question is, will that -- is that contract valid? I think it undoubtedly is if the Railway Labor Act is made applicable.
Charles E. Whittaker: The validity of that contract then is determined by federal law?
Burke Williamson: That is our view. It was made under the Railway Labor Act. We think, therefore, it's under federal law.
Charles E. Whittaker: Was it made under or maybe, just maybe wholly captious. Was it made under or just by compulsion of the Railway Labor Act?
Burke Williamson: Well, I think it was made under the Railway Labor Act because I don't believe the Railway Labor Act forces the -- the parties to enter into an agreement. It strongly encourages them to, but I don't believe that they are coerced into doing so. It's been suggested that there are only 11 railroads which are in question here. Actually, as we point out in our brief, there are 30. It may be that Mr. Wineg has in mind that out of the 30, only 11 are actually operated by the State and the others were subject to lease. But we think that the legal principles are the same. We're talking about 30 railroads, not 11.
William O. Douglas: By the way, is this California State Employees Association had filed the amicus brief?Is that a bargaining agency, collective-bargaining agency?
Burke Williamson: I don't believe they are. It seems to me that if I understand the brief correctly in the way they operate, Mr. Justice Douglas, they meet with officials of the State and urge that this be done or that be done. And then, I think California in a ex parte manner hands down the terms under which the employees are to work. I don't believe it would be called collective-bargaining. As we point out in -- in our brief, collective-bargaining means free and open exchange of ideas between parties who have the authority to come to an agreement and the ex-parte method or procedure which California wishes to have here is the very antithesis, we think of the collective-bargaining required under the Railway Labor Act. Thank you, sir.